 In the Matter of SHELL OIL COMPANYandINTERNATIONAL ASSOCIATIONOF OIL FIELD, GAS WELL AND REFINERY WORKERS OF AMERICACase No. R-551-Decided May 24, 1938Oil Producing and Refining Industry-Investigation of Representatives:con-troversy concerning representation of employees: controversy concerning appro-priate unit ; rival organizations ; inability of joint collective bargaining agency,established in previous Decision, to function-UnitAppropriate for CollectiveBargaining:State-wide; history of collective bargaining relations with employer;organization of business ; desires of employees ; determination of, dependent uponresults of election-ElectionOrderedMr. David Sokol,for the Board.Mr. Fred L. Phillips,of Long Beach, Calif., for the Oil Workers.Mr. H. B. MeMurry,of Los Angeles, Calif., for the Metal TradesCouncil.Mr. C. S. Grow,of Los Angeles, Calif., andMr. Walter Nash,of SanFrancisco, Calif., for the Machinists.Mr. W. H. Litheow,of Los Angeles, Calif., for the Teamsters.Mr. Thomas J. Crowe,of Los Angeles, Calif., for the Boilermakers.Mr. Amos H. Feely,of San Francisco, Calif., andMr. W. A. Kelly,of Hollywood, Calif., for the Electrical Workers.Mr. William C. O'Neill,of Washington, D. C., for the Plumbers.Mr. Joseph B. Kelahan,ofWashington, D. C., for the OperatingEngineers.Mr. Walter T. Nolte,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn September 16, 1937, the International Association of Oil Field,Gas Well and Refinery Workers of America, herein called the OilWorkers,' filed with the Regional Director for the Twenty-first Region(Los Angeles, California) a petition alleging that a question affectingIAt thehearing a motion was made and granted to amend all pleadings and documentsto show thechange in the name of the petitioning union to Oil Workers InternationalUnion.417 418NATIONAL LABOR RELATIONS BOARDcommerce had arisen concerning the representation of employees ofShell Oil Company of California,2 San Francisco, California, hereincalled the Company, and requesting an investigation and certificationof representatives pursuant to Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, herein called the Act.On October 16, 1937,the National Labor Relations Board, herein called the Board, actingpursuant to Section 9 (c) of the Act and Article III, Section 3. ofNational Labor Relations Board Rules and Regulations-Series 1, asamended, ordered an investigation and authorized the Regional Di-rector to conduct it and to provide for an appropriate hearing upondue notice.On November 15, 1937, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company, uponcounsel for the Company, upon the Oil Workers, and upon the Inter-national Brotherhood of Electrical Workers, International Associa-tion of Machinists, Los Angeles Central Labor Council, Los AngelesIndustrial Union Council, Association of Certified Welders, Interna-tionalAssociation of BoilermakersWelders and Helpers, Interna-tional Brotherhood of Blacksmiths and Helpers, General Pipe Fittersand Helpers Local 465, and District Council of Painters Local 36,labor organizations claiming to represent employees directly affectedby the investigation.Pursuant to the notice, a hearing was heldon November 22 and 23 and December 9, 10, 16, 17, 18, 22, and 23,1937, at Los Angeles, California, before Thomas H. Kennedy, theTrial Examiner duly designated by the Board.On November 23,1937, the second day of the hearing, the Trial Examiner granted amotion to intervene made jointly and severally on behalf of the Inter-national Association of Machinists, herein called the Machinists, theInternationalBrotherhood of Boilermakers, Iron Ship Builders,Welders and Helpers of America, herein called the Boilermakers,the International Brotherhood of Blacksmiths, Drop Forgers, andHelpers,3 herein called the Blacksmiths, the International Brother-hood of Electrical Workers, herein called the Electrical Workers, theUnited Association of Journeymen Plumbers and Steam Fitters ofthe United States and Canada, herein called the Plumbers, the Inter-national Brotherhood of Painters, Paperhangers and Decorators ofAmerica (District Councils Nos. 25 and 36), herein called thePainters, the International Union of Operating Engineers, hereincalled the Operating Engineers, the United Brotherhood of Carpen-ters and Joiners of America, herein called the Carpenters, the Inter-nationalBrotherhood of Teamsters, Chauffeurs, Stablemen and2 Erroneously referred to in the petition and the Board's order directing investigationand hearing as Shell OilCompany.8 Erroneously designated in the petition for intervention as International Brotherhoodof Blacksmiths and Helpers. DECISIONS AND ORDERS419Helpers of America, herein called the Teamsters, the InternationalAssociation of Heat and Frost Insulators and Asbestos Workers,herein called the Asbestos Workers, the Sheet Metal Workers Inter-nationalAssociation, herein called the Sheet MetalWorkers, theBricklayers, Masons and Plasterers International Union of America,herein called the Bricklayers, the International Hod-Carriers, Build-ing and Common Laborers of America, herein called the Laborers,and the Oil Industry Metal Trades Council of California, hereincalled the Metal Trades Council.The Board was represented at thehearing by counsel.The Oil Workers, the Metal Trades Council,theMachinists, the Teamsters, the Boilermakers, the ElectricalWorkers, the Plumbers, and the Operating Engineers, were repre-sented by their officers and agents.All participated in the hearing.Full opportunity to be heard, to examine and to cross-examine,wit-nesses, and to introduce evidence bearing on the issues was affordedall parties.During the course of the hearing the Trial Examinermade several rulings on motions and on objections to the admissionof evidence.The Board has reviewed the rulings of the Trial Exam-iner and finds that no prejudicial errors were committed.The rul-ings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF TF1E COMPANYThe Company participated in a previous hearing conducted by oneof the Board's Trial Examiners from December 10,1936, to January29, 1937.That proceeding involved the same operations of the Com-pany and the same classifications of employees as are involved in theinstant case.Pursuant to an agreement with the Company,counselfor the Board introduced in evidence the transcript of the hearing inthe previous case for the purpose of showing the nature and extentof the business of the Company.There was also introduced in evi-dence a mimeographed copy of the Decision in that case,issued onMay 24, 1937,'whichcontains,under the heading "FINDINGS OF FACT,1.THE COMPANY AND ITS BUSINESS,"a detailed statement of the cor-porate structure and business operations of the Company drawn fromthe records of the hearing referred to above.Those findings of factrelative to the Company and its business are hereby incorporated inand made a part of this Decision and Direction of Election.4Board Exhibit No. 7 , For the same Decision in published form see :Matterof ShellOil Company of CaliforniaandInternational Association of Oil Field,Gas Well and Re-finery Workers of America,International Association of Machinists,International Broth-erhood of Boilermakers,Iron Shipbuilders and Helpers,International Brotherhood orBlacksmiths,DropForgersand Helpeis,International Brotherhood of Electrical Workers,and Welders InternationalAssociation,Intervener,2 N. L It B. 835. 420NATIONAL LABOR RELATIONS BOARDH. THE ORGANIZATIONS INVOLVEDOilWorkers International Union is a labor organization affiliatedwith the Committee for Industrial Organization, admitting to itsmembership all employees of the Company in the State of Californiaengaged in the production,pipe-line,and refinery departments andthe automotive and telephone departments operated in conjunctiontherewith,excluding clerical employees and supervisory employeeshaving the power to hire and fire.The Intervenors are all labor organizations affiliated with theAmerican Federation of Labor.Taken together they admit to theirmembership all employees of the Company in the State of Californiaengaged in the production,pipe-line, and refinery departments andthe automotive and telephone departments operated in conjunctiontherewith,excluding clerical employees and supervisory employeeshaving the power to hire and fire.III.THE QUESTION CONCERNING REPRESENTATIONThe petition in the instant case was filed as a result of the break-down of bargaining negotiations instituted subsequent to our De-cisionofMay 24, 1937.5In that Decision the OilWorkers,Machinists,Boilermakers,Blacksmiths,and ElectricalWorkers werecertified as a joint collective bargaining agency.The certificationwas based upon the results of an election conducted by the Petro-leum Labor Policy Board in December 1934, in which a majorityof the employees chose the five unions in preference to an employeeconference delegate plant.Between the date of that Decision,May 24, 1937,and the timewhen negotiations with the Company were begun during July 1937,the Oil Workers had come into open conflict with the AmericanFederkiori of Labor over its affiliation with the Committee for In-dustrial Organization.In spite of this situation,the joint bargain-ing agency continued to function as such and came to the negotiationswith a list of proposals uniformly.agreed upon by the five unions.It was not until after the negotiations had continued for some, daysand agreement had been reached with the Company on a number ofproposals that the unions took conflicting positions.At this junc-ture theMachinists,Boilermakers,Blacksmiths,andElectricalWorkers asked that provision be made in the proposed agreementfor the handling of individual employee grievances by the unionhaving jurisdiction over the work in which the aggrieved employeewas engaged,irrespective of whether or not such employee was atthetime a member of one of the other unions comprising the joint col-5 2 N L R B.835 ; see footnote 4, supra. DECISIONS AND ORDERS421lective bargaining agency.The Oil Workers objected strenuouslyto this proposal.When it became apparent to the representatives ofthe several unions that they could not compose their differences dur-ing the course of the negotiations with the Company and that failureto do so would effectively block the consummation of such negotia-tions, they asked the Company to recess the conferences until suchtime as they could reach agreement and present a single proposal'with respect to grievances.The Company granted the request andthe conferences were discontinued without any formal agreementhaving been reached.Because the unions have never been able tosettle their differences, negotiations have not been resumed.In view of the existing impasse to negotiations, the Oil Workers'fi'led its petition,' alleging' the existence of a question concerningrepresentation.In the petition and at the hearing the Oil Workersclaimed to represent a majority of the employees within the sameappropriate bargaining unit for which the joint agency had beencertified previously and asked to be named as the exclusive represen-tative of all such employees.During the course of the hearingclaims were also made by this organization that it represented amajority of employees within any units which might be contendedfor by the four craft unions represented in the joint agency.We find that a question has arisen concerning representation ofemployees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States,and tends to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE,APPROPRIATE UNITIn our Decision of May 24, 1937,6 we found that all employeesof the Company in the State of California"engaged in the produc-tion, pipe line, absorption plant,?refinery, and automotive depart-ments,paid on an hourly basis,and those previously so paid butplaced on a salary basis since 1932,and not in a supervisory capacity"constituted an appropriate unit for the purposes of collective bar-gaining.In making thisfinding, we considered fully the history of2 N L R B 835.See footnote 4, sup' a?The,-record in the instant case shows that the absorption plant department is consid-ered by the Company as a part of the iefineiy department 422NATIONAL LABOR RELATIONS BOARDthe Company's collective bargaining with its employees from 1917and also took into account the State-wide integration of its variousoperations.None of the parties to the present proceeding contend that a State-wide unit is inappropriate. In fact the Oil Workers' position isessentially that it should be designated as exclusive representativeof all employees in the unit found to be appropriate in the previouscase.Each of the intervenors accepts the principle of bargainingupon a State-wide basis, but, in accordance with the theory of themotion of intervention, contends that separate units should be estab-lished on a craft basis.For the Machinists, Boilermakers, Black-smiths, and ElectricalWorkers, all of whom participated in theprevious case jointly with the Oil Workers, this represents a changeof position.Welders International Association, herein called theWelders, was the only party to the prior proceeding which contendedfor a deviation from the single, State-wide unit.Upon all of theevidence in that record we were not satisfied that the Welders con-stituted a separate appropriate unit for bargaining purposes.In opening its case the Oil Workers introduced evidence tendingto support its claimed representation of a majority of all employeeswithin the single State-wide unit and also tending to show that itrepresented a majority of employees coming within the jurisdiction ofeach of the intervenors separately considered.Some evidence wasalso introduced by the Oil Workers in support of its contention thatan industrial unit is indicated, and in fact demanded, by the employ-ment situation presented in this case.During the early stages of thehearing, four of the intervenors, namely the Machinists, ElectricalWorkers, Plumbers, and Teamsters, put in partial representationclaims and some evidence tending to establish the advisability of andnecessity for bargaining along craft lines.At this point the OilWorkers entered into stipulations with the Machinists, Boilermakers,Blacksmiths, and ElectricalWorkers, the four intervenors who hadbeen named to the joint bargaining agency with the Oil Workers,providing that a separate ballot shoul&be_prepared for employeescoming within the jurisdiction of each one of those crafts and thatsuch employees should be allowed to choose between one of the fourand the Oil Workers. Pursuant to these stipulations the Oil Workersrequested that each of the four unions prepare for introduction in evi-dence a list of the employee classifications over which it claimed juris-diction, such list to be prepared from a copy of the pay roll as ofNovember 15, 1937, previously submitted in evidence by the Board."The four unions complied with this request 9 and the Oil WorkerssBoard Exhibit No 8 prepared by the Companyin response to a subpenaissued by theBoard.e IntervenorsExhibit Nos.3,4, 6, and 6 DECISIONS AND ORDERS423'agreed that the classifications listed were proper except where welder,mechanics helper, and shop helper appeared upon each list withthe accompanying notation "the major portion of whose time isspent on work coming under the jurisdiction of" one of the fourcrafts.It was thereupon agreed by the parties to the stipulationsthat the ambiguity with respect to the three classifications should beresolved by considering the nature of the work performed by suchemployees on November 15, 1937, or the date nearest thereto on whichthey were on duty. Pursuant to this agreement, supplementarypay-roll information was obtained from the Company and introducedin evidence by the Board.10Using the copy of the pay roll forNovember 15, 1937, and the supplementary information, the fourunions prepared and introduced in evidence exhibits containing listsof employees by name and, in most instances, by classification aswell, which lists purportedly include the names of all employees withinthe classifications previously claimed by them, including those at-tacked by the Oil Workers as ambiguous."Although the supple-mentary pay-roll information submitted by the Company was itselfambiguous as to welders helpers, the names of certain employeeswithin that classification were placed on the lists in longhand uponthe basis of further information obtained from the Company but notplaced in the record. Since the lists in such form were apparentlyacceptable to the Oil Workers and were introduced in evidence with-out objection from its representative, we can adopt them for the pur-pose of defining the four proposed units.The OR Workers refused to stipulate with the remaining intervenorsthat separate ballots should be prepared for employees within theirseveral jurisdictions.In support of their contentions that organiza-tion and bargaining among the Company's employees should be upon acraft basis, these intervenors put on witnesses who testified that craftorganization would be advantageous to the employees because "out-side" employment would be available to them through the unionsduring slack periods in the operations of the Company and becausebargaining on that basis would tend more definitely toward the elimi-nation of existing wage differentials for similar work for the Companyand 'on the "outside." It was also the contention of the intervenorsthat as a general rule skilled workmen employed by the Company werehired as such and were not trained within the Company's employ or,brought up from less-skilled employment.Several witnesses testifiedto their experience in this connection and stated that because of thissituation the interests of skilled workers were clearly apart from thoseof other classifications of employees.On the whole, the evidence in10Board Exhibit Nos. 11-A to 11-G, inclusive.11 Intervenois Exhibit Nos 11, 12, 14, and 15106791-38-vol. vii28 424NATIONAL LABOR RELATIONS BOARDsupport of the above contentions is more argumentative than conclu-sive.However, the intervenors'chief contention in support of theirpositions was that the employees themselves preferred representationthrough the various intervening unions and that substantial numbersof the employees had expressed such a preference by joining one of theintervening uni®ns or authorizing it to represent them.Since sucha contention depends for its strength mainly upon a showing of num-bers. the intervenors devoted themselves almost exclusively to produc-ing evidence of numericalstrength.As a basis for its particular case the Plumbers introduced in evi-dence a list of the employee classificationsover whichit intended toclaim jurisdiction.12TheOil `Yorkers took issue on the list of classi-fications, claiming that some classifications had been omitted by thePlumbers when in fact the work doneunder suchclassifications fellwithin the Plumbers traditional jurisdiction.The classifications incontroversy include pipeliner,wellpuller, roustabout, and pipe-welder.The Oil Workers put in evidence to show that employees within thoseclassifications are engaged mainly in handling and working with pipeand, with respect to pipeliners in particular,that they are engagedalmost exclusively in pipe work. Such evidence was not controvertedby thePlumbers whose position with respect thereto, as stated on thewitness stand by their international representative;is that, while theydo not recognize the classifications,if the work done is as claimed bythe Oil Workers they do claim jurisdiction over all employees so en-gaged.The Plumbers refused,nevertheless,to amend'their list ofclassifications and their final contention was to the effect that theyclaim jurisdiction only over the classifications on the list as submittedin evidence.The record shows that employees of the Company first becamemembers of the Plumbers when that organization chartered LocalNo. 465 in August of 1937. The business agent of Local No. 465testified that 24 employees were members of the local and that 25other employees had signed cards authorizing it to represent them.No documentary proof of representation was offered.The Plumbersput on other witnesses whose testimony as to its representation var-ied somewhat from that of the business agent, but in no instance(lid these representation claims equal those stated by him. If wetake only the classifications listed by the Plumbers, approximately341 employees are covered according to the copy of the pay roll ofNovember15, 1937,and the supplementary informationfurnished bythe Company.Within the disputedclassificationconcerning whichthe evidence on the question of jurisdiction by the Plumbers is mostcomplete,namelypipelines,there are approximately62 employees12 IntervenorsExhibit No. 9. DECISIONS AND ORDERS425on the pay roll.There are also approximately 242 wellpullers listedon the pay roll, some of whom 'at least should come under thePlumbers jurisdiction on the basis of this record. Judged mostfavorably we believe the Plumbers case is not convincing and, asreadily appears from the above figures, is even less impressive if thecontentions of the Oil Workers are in any wise correct.Upon aprevious occasion we made the following observation, which, webelieve, applies with equal force here :In this case, the weight of the factors arguing for recognitionof the plant-wide unit would, at the ,least, seem to make itrequisite upon the ,.advocate of the smaller unit, after showingthat his definition of the smaller unit is not an arbitrary one,to indicate that a reasonably large percentage of the workersin that smaller unit desire it, as opposed to the more inclusiveunit.13Upon the basis of all the evidence we are of the opinion that thePlumbers failed to make a case for a separate ballot.It is not necessary to discuss the evidence with respect to theremaining intervenors separately, for they changed position near theclose of the hearing and authorized the Metal Trades Council toclaim representation of all employees not included within the unitsclaimed by the Machinists, Boilermakers, Blacksmiths, ElectricalWorkers, and Plumbers.- It was-the, request of this group that asingle election be held' for all 'employees o`utside'of' the five groupsabove named and that the Metal Trades Council be placed on theballot in opposition to the Oil Workers.This position on the partof the remaining intervenors was taken when it developed that thechief evidence of representation by them was in the form of authori-zation cards naming the Metal Trades Council without reference toany specific individual union.This proposed semi-industrial unitdoes not conform to any previous bargaining arrangement for em-ployees of the Company and appears to be purely fortuitous.Fur-thermore, although we have found above that the Plumbers failed tomake a case for a separate unit, this unit sought by the Metal TradesCouncil excludes the'Plumbers.We conclude that all classificationsof employees claimed by the Plumbers must of necessity be com-bined in the same bargaining unit with the classifications ofemployees claimed by the Metal Trades Council.In view of the stipulations between the Oil Workers and the Ma-chinists, ElectricalWorkers, Blacksmiths, and Boilermakers, and allthe other considerations noted above, and in the absence of any com-Matter of Allis-Chalmers ManufacturingCompanyandInternational Untion, UnitedAutomobile woakers of America, Local24jS, 4 NL R B 159 426NATIONAL LABOR RELATIONS BOARDpetent evidence for the certification of any organization or organiza-tions, we conclude that five separate ballots should be prepared andthat the desires of the employees as expressed on such ballots shouldcontrol the determination of the unit or units appropriate for thepurposes of collective bargaining.Balloting will be conducted as follows :1.Among all employees listed on Intervenors Exhibit No. 11, whoshall have the opportunity of voting for the Oil Workers or theMachinists or neither.2.Among all employees listed on Intervenors Exhibit No. 12, whoshall have the opportunity of voting for the Oil Workers or theElectricalWorkers or neither.3.Among all employees listed on Intervenors Exhibit No. 14, whoshall have the opportunity of voting for the Oil Workers or theBlacksmiths or neither.4.Among all employees listed on Intervenors Exhibit No. 15, whoshall have the opportunity of voting for the Oil Workers or theBoilermakers or neither.5.Among all remaining employees of the Company, as of Novem-ber 15, 1937, engaged within the' State of California in the produc-tion, pipe-line, and refinery departments and the automotive andtelephone departments operated in conjunction therewith, excludingclerical employees and supervisory employees having the power tohire and fire, who shall have the opportunity of voting for the OilWorkers or the Metal Trades Council or neither."In accordance with our usual practice there should be excludedfrom participation in each of the above ballots employees who havequit or have been discharged for cause since November 15, 1937.In the event that a majority of the employees voting one of thefive ballots choose the Oil Workers, all employees within the classi-fications covered by such ballot will be combined with employeeswithin the classifications covered by any other ballot or ballots inwhich a similar result is reached to constitute a single unit for thepurposes of collective bargaining.Thus, if the Oil Workers is ac-corded a majority on each of the five ballots, there will be a singlecollective bargaining unit.Wherever a ballot results in a majorityfor one of the unions other than the Oil Workers, employees withinthe classifications covered by such ballot will constitute 'a separateand distinct unit for the purposes of collective bargaining.14No intervening union has claimed to represent employees within sucha unit.But,since the Metal Trades Council has, by its own position, adopted the principleof a semi-industrial unit, we will afford it an opportunity to claim all employeeswithin this unit,and will direct that its name be placed on the ballot for such employees, unless and untilthe organization itself expresses a contrary desire DECISIONS AND ORDERS427Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSION OF LAWA question affecting commerce has arisen concerning the repre-sentation of employees of Shell Oil Company of California, SanFrancisco, California, within the meaning of Section 9 (c) and Sec-tion 2 (6) and (7), of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 1, as amended, it isherebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for collective bargaining with Shell OilCompany of California, San Francisco, California, an election bysecret ballot shall be conducted within thirty (30) days from the dateof this Direction under the direction and supervision of the RegionalDirector for the Twenty-first Region, acting in this matter as agentfor the National Labor Relations Board and subject to Article III,Section 9, of said Rules and Regulations :1.Among all employees listed on Intervenors Exhibit No. 11, ex-cept those who have quit or have been discharged for cause sinceNovember 15, 1937, to determine whether they desire to be repre-sented by the Oil Workers International Union or by the Interna-tional Association of Machinists, for the purposes of collective bar-gaining, or by neither;2.Among all employees listed on Intervenors Exhibit No. 12, ex-cept those who have quit or have been discharged for cause sinceNovember 15, _1937, to determine whether they desire to be repre-sented by the Oil Workers International Union or by the Interna-tional Brotherhood of Electrical Workers, for the purposes of collec-tive bargaining or by neither;3.Among all employees listed on Intervenors Exhibit No. 14, ex-cept those who have quit or have been discharged for cause sinceNovember 15, 1937, to determine whether they desire to be repre-sented by the Oil Workers International Union or by the Interna-tional Brotherhood of Blacksmiths, Drop Forgers, and Helpers, forthe purposes of collective bargaining, or by neither;4.Among all employees listed on Intervenors Exhibit No. 15, ex-cept those who have quit or have been discharged for cause since 428NATIONAL LABOR RELATIONS BOARDNovember 15, 1937, to determine whether they desire to be - repre-sented by the Oil Workers International Union or by the Interna;tional Brotherhood of Boiler Makers, Iron Ship Builders,Welders,and Helpers of America, for the purposes of collective bargaining,or by neither;5.Among all remaining employees of Shell Oil Company of Cali-fornia, as of November 15, 1937, engaged within the State of Cali-fornia in the production,pipe-line,and refinery departments and theautomotive and telephone departments operated in conjunction there-with, excluding clerical employees and supervisory employees havingthe power to hire and fire, and excluding also employees who havesince quit or have been discharged for cause,to determine whetherthey desire to be represented by the Oil Workers International Unionor by the Oil Industry Metal Trades Council of California,for thepurposes of collective bargaining,or by neither.